DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 15-17, 19-21, 23-26, and 28-29 are presently pending in the application and claims 1-14, 18, 22, 27, 30-39 are canceled by applicant’s amendments to the claims filed with the afterfinal response dated 06 April 2021 that is entered for consideration. 
Applicant’s amendments to the claims by incorporating the subject matter of previously pending claim 27 which had previously been indicated as allowable in the prior office action dated 12 February 2021 into claim 15 has overcome the prior art rejection of record of claims 15-17, 19-21, 23-24, 26 and 28-29 over Friesen et al (US 4,945,071) and these rejections are therefore withdrawn. 

Reasons for Allowance
Claims 15-17, 19-21, 23-26, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted in the prior office action dated 12 February 2021, the prior art of Friesen et al (US 4,945,071) teaches the claim 15 limitations of a thick-film paste composition comprising an electrically conductive metal or derivative thereof (C3/L30-35, C3/L50-60 2  and PbO such as in Sample 10 of Table I) and an organic medium (C3/L30-35, C3/L50-60 and Table I see: heavy organic solvent and polymeric binder added to paste composition) but Friesen does not explicitly disclose the claim 15 limitation of “wherein the lead-tellurium oxide is at least partially crystalline”. This limitation is not taught by the prior art of Friesen. Friesen teaches ceramic fillers can be mixed into the paste composition (C2/L23-41) in order to decrease the coefficient of thermal expansion of the composition but Friesen discourages crystallizing the lead-tellurium oxide glass frit as Friesen teaches this weakens the bond strength of the composition and seeks to form paste compositions with a frit in a glassy state without crystallizing said glass frit (C1/L25-47). Thus it would not have been obvious to one having ordinary skill in the art at the time of the invention to modify the glass frit of Friesen to be at least partially crystalline.
As such, the prior art of record does not anticipate or render obvious alone or in combination each and every limitation of claim 15 or claims 16-17, 19-21, 23-26, and 28-29 by their dependency from claim 15, and these claims are thus rendered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726